NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAY 31 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SOLLENNE FAMILY TRUST; et al.,                   No. 15-56296

                Plaintiffs-Appellants,           D.C. No. 3:15-cv-00200-BEN-
                                                 WVG
 v.

CMG MORTGAGE, INC.; et al.,                      MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Plaintiffs appeal pro se from the district court’s judgment dismissing for lack

of jurisdiction their action alleging various claims arising from a foreclosure sale.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Gager v.

United States, 149 F.3d 918, 920 (9th Cir. 1998). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed plaintiffs’ action for lack of subject

matter jurisdiction because plaintiffs failed to allege facts sufficient to show that

there is a federal claim or that there is complete diversity between the parties. See

28 U.S.C. §§ 1331, 1332, 2201; Cal. Shock Trauma Air Rescue v. State Comp. Ins.

Fund, 636 F.3d 538, 543 (9th Cir. 2011) (“[T]he operation of the Declaratory

Judgment Act is procedural only and does not confer arising under jurisdiction.”

(citation and internal quotation marks omitted)); In re Digimarc Corp. Derivative

Litig., 549 F.3d 1223, 1234 (9th Cir. 2008) (“Diversity jurisdiction requires

complete diversity between the parties–each defendant must be a citizen of a

different state from each plaintiff.”); see also Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994) (party asserting federal jurisdiction bears the

burden of proving jurisdiction).

      Plaintiffs’ opposed emergency motion to stay foreclosure proceedings

(Docket Entry No. 25) is denied.

      AFFIRMED.




                                           2                                     15-56296